GOODE, J.
This cause was brought here by a writ of error to the circuit court of Ripley. A dramshop license was granted by the county court of said county to C. E. Smith. Thereupon the relators sued out a writ of certiorari in the circuit court directing the defendants, who are the judges of the county court, to send up *95the record of the proceedings relating to the license. The defendants made return to the writ of certiorari by filing in the circuit court a complete transcript of the proceedings in the county court. The relators subsequently moved the circuit court to quash the return, assigning in support of the motion lack of authority in the county court to grant the license at a special term, as was done; further, that the petition for license was inadequate in failing to specifically describe the place where the dramshop was to be kept and that it designated the town of Naylor as the place, instead of Thomas township, which was designated in the license. This motion was sustained and the proceedings in the county court and the license itself quashed. Motions for new trial and in arrest were filed, but no bill of exceptions was taken. This omission precludes us from reviewing the action of the circuit court on the motion. An exception to a court’s ruling on a motion and a bill to preserve the exception are prerequisites to the consideration by an appellate court of an assignment that error was committed in disposing of the motion. Monroe City Bank v. Finks, 40 Mo. App. 367; Carver v. Swan, 52 Id. 647; St. Louis v. Brooks, 107 Mo. 380; Finkelnberg, App. Prac. 67.
Judgment affirmed.
Bland, P. J., and Reyburn, J., concur.